-cv-01701 Document #: 14 Filed: 04/03/19 Page o
                                              l-1 of 1 Pa
                                                                                               '" ifJL- p lll
                                                                                                  .oz4
                                                                                  l,
                                                                                  m
                                                                                  z>           is=6
                                                                                               o - o'tr
                                                                                  io
                                                                                  <    .Tt     D{ra{
                 li                                                     .         l3
                                                                                  oo
                 #                                                                ni
                 'Jt
                 Ft                                        i                      IE           iEilH
                 "t
                 d
                 hl
                 d
                                                           SHH (-
                                                               \-
                                                                    .             cct,
                                                                                  @(n          a!EH
                               esui' \-
                                                                                  m
                 .t o
                 l'+           I..J            l.J /1 /a                         o             Qu2-ot
                                                                                               Crr-lA+l
                    o                                                             g
                 I :1 l>si a' -
                                         i                                                     EIEcE
                 {* o
                            P-Faw      :\                                    I
                                                                             I
                                                                                                ntgg
                                                                                                  '&.
                                                                                                {r"Is
                  *rl 6 '9 6'<
                       !0   V(TQ I     v
                                       G
                                                                             rr                                  +?
                   *dt
                       (a
                       -U'     >.;
                                 ^-,
                               5Ex                                                 ;
                       E
                       -ul            {F'
                                     -\t-
                                 6'            5g                                                                f
                                                                                                                 -i

                        (,)    =     oo
                       UJ
                       5
                         I
                                                                                                                 +
                       tJ
    $                  ())
                                                                                                                   =
    s                                                                                                            =
    6                                                                                                            F



    fi
                                                                                           2
    $n                                                                           -Z
                                                                                                                  ul
                                                                                                                  fi
                                                                            L,a"-                                 U
                                                                                                                  Ll
                sc                                   4                        ,                   naj             fr
                                                     H                                                    r.;r
                                                                                                          i'j rn   ''ti;
                rl               ,X                                         --o                   :.ij:          E iar
                                                                                                              eI !-i
                               i"ll                  H
    "f'Sr                      fi11
                               .J
                                                                                                              il-s l;..yii
    s., $                                                                                                     tA {''
       r"&                     tI,                                                                            d ii:i
    E"s
    *Js                        rfl                                                                            U i-ir
                         {::   r- fil                                                                             dl   il,1i
       *Ul               :.*   1;1
                                        l-ll         frJ                                                          Ll i:'".i
     5:s                 li*nr.^"1 w
                         rs rii u--: +r
                                                                                                                  {l 'd',
    ::o                  f-
     :rs                       ;rl      ;rrl
                                       "J

       l.
                         rn    'rr,
                                                     -rl
                               iE*'l
                         -{ r-                       rn
                         #irr          #
                                                 li
   -f:                         .,. tn
   tr+                   nT

    :Sr $#,I
   *o #b I;,rrit$r(                                                                              EEE
         itI rtt
   -s'fi rI;1                                    S                                               HEe
    r"# rII                    r(r               B
   t- td                                         H
    *.F                        r{H                                                               H.
   {"r                         itt
                               ffl               i
                                                 fr
                                                 q                                     a          @
                                                                                                  (),
                                                                                       5
      -1 N                                           \                                             oi,
                                                 H
               w                                 u                                     +!
                                                                                       =N
                                                                                       ro)         Ol
               1,                                                                      NJa

                                                                                       oa          (x            )i



   @-ieJrt,''lBre'r
                                      rdrit'     3@
                                                                                       (o.b
                                                                                       o)
                                                                                       N)
                                                                                                   Al
                                                                                                   lfri
